Citation Nr: 0712388	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-43 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
spondylolisthesis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, among other things, granted service 
connection for a lumbar spine disability and assigned a 20 
percent disability rating thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has severe limitation of motion in the lumbar 
spine due to pain.


CONCLUSION OF LAW

Criteria for a 40 percent rating for spondylolisthesis of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to an increased rating for 
his low back disability, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, original notice was not provided prior to the 
appealed AOJ decision because the issue appealed is a 
downstream issue.  The Board notes, however, that the Court 
does not require the voiding or nullification of any AOJ 
action or decision due to the timing of the notice as they 
only found that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Additionally, a Supplemental Statement of the Case 
was issued in May 2006 making all notices pre-decisional as 
per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
veteran advised VA in May 2006 that he did not have any 
additional evidence to substantiate his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Therefore, the merits of his claim will now be addressed.

The veteran contends that he is severely limited by painful 
motion in his thoracic and lumbar spine.  He advised VA in 
December 2004 that he experienced incapacitating symptom 
episodes up to two months in duration several times each 
year, but later related that he did not understand VA's 
definition of incapacitating episodes or medical terminology 
in general.  In January 2006, he stated that he had pain, 
"zingers" and muscle spasms in the low back on a regular 
basis, that he had to spend days on the couch or in the bed 
following exacerbation of his symptoms, and that he did not 
call the clinic each time he needed to stay in bed and ice 
his back.  The veteran advised that he was unable to work on 
a full-time basis because of his continued back pain.

The Board appreciates the veteran's candor regarding the 
difficulty in understanding the medical terminology that must 
be discussed in determining the appropriate rating for a 
disability and will make every effort to make this decision 
understandable to him.  Whenever appropriate, the Board will 
refer to his lumbar spondylolisthesis simply as his low back 
disorder, noting that his complaints are primarily limited 
and painful motion, muscle spasms and periodic shooting pain.

The veteran is currently assigned a 20 percent rating for his 
back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, for painful motion in the lumbar spine.  A higher 
rating of 40 percent may be assigned upon a finding of severe 
limitation of motion in the lumbar spine.

At the time the veteran filed his claim, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, allowed for the assignment of a 40 
percent rating when there was evidence of lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing of irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

38 C.F.R. § 4.71a, Diagnostic Code 5293, also allowed for the 
assignment of ratings higher than 20 percent.  Specifically, 
a 40 percent was for assignment when there was evidence of 
severe intervertebral disc syndrome characterized by 
recurrent attacks with only intermittent relief; a 60 percent 
rating required the showing of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The medical evidence shows that the veteran has been treated 
for thoracic and lumbar spine pain for many years.  In 1984, 
he was found to have mild spondylolisthesis of the fourth 
lumbar vertebra on the fifth lumbar vertebra and associated 
bilateral spondylolysis.  Magnetic resonance imaging (MRI) of 
the lumbar spine performed in January 2003 showed bilateral 
neural foraminal stenosis at the L4-L5 level and a central 
focal disc herniation at the L5-S1 level impinging on both S1 
nerve roots.

The veteran underwent VA examination in January 2004 and was 
noted to have bilateral paravertebral muscle spasms of the 
lumbar area.  Unfortunately, there were no range of motion 
studies reported for the lumbar spine.  

The veteran underwent another VA examination in April 2006 
and was found to have flexion (bending forward) in the low 
back of 0 to 50 degrees with pain at 40 degrees, and 
extension (bending backward) from 0 to 10 degrees with pain 
at 5 degrees.  He presented with a mild limp and there was 
mild tenderness to palpation of the lumbar muscles.  

At his April 2006 examination, the veteran related working 
part-time on-call for the Federal Emergency Management Agency 
(FEMA) as well as part-time in catering.  He related 
experiencing severe pain in his back after working a banquet 
and carrying heavy trays.  The veteran described having about 
twelve incapacitating symptom episodes during the previous 
year as lying down and icing his back after a night of 
working a banquet.  He related that he had last worked in 
November 2005.

The Board notes at this juncture that VA's General Counsel 
has held that, where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see 
also 38 C.F.R. § 3.114.  

After a complete review of the record evidence in the light 
most favorable to the veteran, the Board finds that the 
rating criteria in effect at the time he filed his claim is 
more favorable.  Specifically, a rating higher than 20 
percent cannot be assigned under current rating criteria 
because the veteran is not shown to have forward flexion of 
the thoracolumbar spine limited to 30 degrees nor favorable 
ankylosis (freezing of the spine in one position) of the 
entire spine.  Although the veteran states that he has 
incapacitating symptom episodes, the episodes described are 
not consistent with the definition of such an episode for 
rating purposes as the medical evidence does not show acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  Accordingly, the Board's discussion from this 
point forward will be limited to rating criteria in effect in 
April 2002 when the veteran filed his application for VA 
compensation benefits.

The medical evidence reveals that the veteran has 
degenerative changes in the lumbar spine with pain and 
severely limited motion.  When considering the veteran's 
complaints of pain with motion, the Board finds that his 
lumbar flexion is limited to 40 degrees and extension is 
limited to 5 degrees.  This is deemed to be severe and, as 
such, he is entitled to a 40 percent rating under Diagnostic 
Code 5292.  Because there is no evidence of intervertebral 
disc syndrome, a rating higher than 40 percent cannot be 
assigned under Diagnostic Code 5293.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran currently meets criteria for assignment of a 40 
percent rating based on the medical findings with respect to 
severe limitation of motion of the lumbar spine.  The Board 
points out that VA will handle cases affected by a change in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  See 38 C.F.R. § 3.344(a).  Thus, when 
considering that the veteran's symptomatology has been 
essentially consistent since he submitted his claim in 2002 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the assignment of the more favorable 40 
percent evaluation should be assigned for the entire period 
in question.  A schedular rating higher than 40 percent is 
denied for all time periods.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected back disability, but does 
report being unable to maintain full-time employment due to 
back pain.  Following a review of the record, however, the 
Board is unable to locate any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  Specifically, the veteran has not 
required frequent periods of hospitalization for a low back 
disability and his treatment records are void of any finding 
of exceptional limitation due to the back disability beyond 
that contemplated by the schedule of ratings.  Interestingly, 
the medical evidence suggests that the veteran continues to 
lead a fairly active life as there is evidence that he 
injured his shoulder while skiing in March 2002 and there are 
references to riding a motorcycle.

The Board does not doubt that limitation caused by low back 
pain and fatigue have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 40 percent evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and a higher rating for a low back 
disability may not be assigned on an extra-schedular basis.





ORDER

A 40 percent rating for spondylolisthesis of the lumbar spine 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


